Exhibit 10.1

NATURAL GAS SALES AGREEMENT

This Natural Gas Sales Agreement (this “Agreement”) is dated as of this 9th day
of August, 2011 (the “Effective Date”), by and between R. E. Gas Development,
LLC, a Delaware limited liability company (“RE Gas” or “Seller”) and BP Energy
Company, a Delaware company (“BP” or “Buyer”). BP and RE Gas are referred to
hereinafter individually as a “Party” and collectively as the “Parties”.

WHEREAS, RE Gas has available for sale certain supplies of Gas, and RE Gas
desires to sell and deliver to BP such Gas supplies in the quantities and in
accordance with the terms and provisions set forth below; and

WHEREAS, BP desires to receive and purchase such Gas in the quantities and under
the terms and conditions provided below.

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
hereinafter, the sufficiency of such consideration being acknowledged by the
Parties, the Parties hereby agree as follows:

Under the terms of this Agreement, RE Gas agrees to sell and deliver to BP, and
BP agrees to buy and receive from RE Gas, quantities of Gas on a Firm basis.

1. Confirmations. Any Gas purchase and sale transaction will be effectuated
electronically or telephonically with (i) the Parties expressly consenting to
the recordation of any such communications with respect to this Agreement
between their respective employees without any special or further notice to the
other Party, (ii) the mutually agreed transaction terms indicating offer and
acceptance legally binding the Parties, and (iii) the transaction being
considered a signed written agreement by the Parties. The terms of a transaction
(each transaction as agreed pursuant to the terms of this Agreement, a
“Transaction”) will be confirmed by BP, and may be confirmed by RE Gas, in a
transaction confirmation (a “Transaction Confirmation”) substantially in the
form of Exhibit A hereto to be transmitted by such Party (the “Confirming
Party”) to the other Party (the “Non-Confirming party”) by mail, facsimile or
mutually agreeable electronic means within three (3) Business Days following
agreement with respect to a Transaction. The Non-Confirming Party may object to
any term contained in a Transaction Confirmation if it believes that such term
was not agreed to by the Parties by giving written notice to the Confirming
Party by facsimile or other electronic means, which notice must be received by
the Confirming Party by 5:00 p.m., local time of the Confirming Party, on the
second Business Day following the Non-Confirming Party’s receipt of the
Transaction Confirmation, unless such Non-Confirming Party has previously sent a
Transaction Confirmation to the Confirming Party. The failure to notify the
Confirming Party by such deadline constitutes the Non-Confirming Party’s
agreement to the terms of Confirming Party’s Transaction Confirmation. If a
Non-Confirming Party timely objects to the terms of Confirming Party’s
Transaction Confirmation, such Transaction will not be binding until such
objections are fully resolved by the Parties. If there are any material
differences between timely sent Transaction Confirmations governing the same
transaction, then neither Transaction Confirmation will be binding until or
unless such differences are fully resolved including the use of any evidence
that clearly resolves the differences in the Transaction Confirmations. The
Parties will in good faith attempt to resolve such differences and in the event
of a conflict among the terms of (i) a binding Transaction Confirmation (ii) the
oral/electronic agreement of the Parties evidenced by a record and (iii) this
Agreement, the terms so evidenced will govern in the priority listed in this
sentence. This Agreement and any and all Transactions entered into by and
between the Parties hereunder will form a single integrated agreement between
the Parties.

2. Term. The term of this Agreement will commence on the Effective Date and will
be coterminous with the initial end date of the DTI Service Agreement that,
among other things, amends the receipt point thereunder as described in
Section 3 below, but in no event later than October 31, 2022, unless terminated
earlier as provided for herein. Notwithstanding any termination, this Agreement
will continue in effect for



--------------------------------------------------------------------------------

the remainder of the delivery period covered by any then outstanding
Transactions and provided further, the obligations to make payments due under
this Agreement, any indemnity obligations, and any limitation of liability
provisions will survive the termination of this Agreement.

3. Obligations.

(a) Subject to the terms of this Agreement, RE Gas agrees to sell and deliver
Gas to BP at the Delivery Point in accordance with the quantities specified for
each Transaction, and BP agrees to purchase and accept delivery of such Gas at
the Delivery Point in accordance with the quantities specified for each
Transaction. Schedule 3(a) – 1, attached hereto and made a part hereof, sets
forth the minimum delivery obligations of RE Gas for the Term of this Agreement
in each Period. Schedule 3(a) – 2, attached hereto and made a part hereof, sets
forth the firm delivery obligations by Delivery Point during Period 2. The
“Minimum Monthly Quantity” to be delivered is calculated as the MMBtu per Day in
each Period times the number of days in each Month within a respective Period.
If at the end of any Month within a Period, the respective Minimum Monthly
Quantity has not been fully delivered, RE Gas agrees to pay the Shortfall Charge
for each MMBtu not delivered. Payment of the Shortfall Charge will be made in
the ordinary course (and may be set off against amounts payable by BP to RE Gas
in respect of Gas sold and delivered hereunder). The Minimum Monthly Quantity
may be comprised of (i) FOM Baseload, (ii) replacement volumes associated with
implementation of the cover standard in Section 9 (physical or financial)
(“Cover Quantity”), and (iii) Swing Gas. Subject to acceptance by BP, RE Gas may
on any Day, nominate volumes greater than the MMBtu per Day set forth on
Schedule 3(a); however, in no event will BP be required to take delivery of
properly tendered volumes in excess of 59,500 MMBtu on any Day during the Term.
Volumes greater than 59,500 MMBtu that BP agrees to receive will flow on a
Secondary basis. The parties agree that RE Gas will pay DTI demand charges
should DTI curtail the Secondary firm capacity being used for such volumes over
59,500 MMBtu.

Five (5) Business Days prior to the start of each delivery Month during the
Term, RE Gas will notify BP of the volume of Gas that RE Gas will deliver each
Day during such Month (“FOM Baseload”), and BP will acknowledge receipt of RE
Gas’ notification of the FOM Baseload by 12:00 p.m. Central time on that Day. If
on any Day the actual delivered volume is less than the FOM Baseload, BP will be
entitled to the remedies set forth in Section 9. Conversely, should BP fail to
take receipt of the FOM Baseload on any Day, RE Gas will be entitled to the
remedies set forth in Section 9.

Gas delivered and taken at the Delivery Point on any Day beyond the FOM Baseload
during the Period March 1, 2012 through December 31, 2012, will be deemed “Swing
Gas.” RE Gas will notify BP of the quantity of Swing Gas that it intends to
deliver by 9:00 a.m. Eastern time on the Day before the Day that Swing Gas is to
flow. Gas sold and/or delivered by RE Gas to BP at the Delivery Point, and
purchases made and/or received from RE Gas by BP at the Delivery Point, will be
deemed delivered in the following order: (i) the FOM Baseload, (ii) Cover
Quantity, if any, and (iii) Swing Gas.

RE Gas will be solely responsible for arranging for transportation of the Gas to
the Delivery Point, and BP will be solely responsible for arranging for
transportation of the Gas from the Delivery Point. Upon commencement of
deliveries hereunder, the receipt point under the DTI Service Agreement will be
changed to match the Delivery Point herein, and Gas will flow from the Delivery
Point on a Secondary basis. Gas will not flow on a Primary basis until such time
as the DTI Service Agreement is amended. BP will use commercially reasonable
efforts to reach agreement with DTI to amend the DTI Service Agreement to permit
Primary points of receipt and delivery as contemplated under this Agreement.

Should BP and DTI fail to reach agreement to amend the DTI Service Agreement as
contemplated herein, BP will promptly notify RE Gas. RE Gas will then have ten
(10) Business Days to provide BP with written notice (“Early Termination
Notice”) of its intent to early terminate this Agreement and liquidate the
Transactions in effect (each a “Terminated Transaction”). The Early Termination
Notice will set a date (“Early Termination Date”) that is after the date of the
Early Termination Notice but no later than five (5) Business Days prior to the
first day of the next delivery Month. RE Gas will determine damages on such
Early Termination Date in accordance with Section 5 of this Agreement; provided

 

2



--------------------------------------------------------------------------------

however, that for purposes of determining the resulting amount(s) owed for the
termination and liquidation of each Transaction, the Market Value for each
Terminated Transaction will be determined by using the mid-point, as it may be
estimated, between the bid price and the ask price set forth in such
publication(s) commonly accepted by the natural gas industry (selected by RE Gas
in a commercially reasonable manner) to determine Market Value for each
Terminated Transaction to reflect that neither Party is a Defaulting Party and
accordingly the intent of the Parties is not to ascertain liquidated damages
from a non-defaulting Party’s perspective. The respective Parties will have the
same rights and remedies related to the calculation and dispute of the resulting
Net Settlement Amount(s) owed with respect to the termination and liquidation of
the Affected Transactions as those set forth in Section 5. The Party owing the
Net Settlement Amount will pay the Net Settlement Amount to the other Party as
provided under Section 5.

If BP and DTI fail to reach agreement to amend the DTI Service Agreement and RE
Gas does not exercise its option to early terminate this Agreement, then the
Parties agree that all deliveries hereunder will flow on a Secondary basis and
curtailment of such Secondary transportation will be a permitted force majeure
pursuant to Section 8.

(b) The Parties will coordinate their nomination activities, giving sufficient
time to meet the deadlines of the relevant Transporter(s). Each Party will give
the other Party timely prior notice, sufficient to meet the requirements of all
Transporter(s) involved in a Transaction, of the quantities of Gas to be
delivered and purchased each Day. Should either Party become aware that actual
deliveries at the Delivery Point are greater or lesser than the Scheduled Gas,
such Party will promptly notify the other Party.

(c) The Parties will use commercially reasonable efforts to avoid imposition of
any Imbalance Charges. If RE Gas or BP receives an invoice from a Transporter
that includes Imbalance Charges, the Parties will determine the validity as well
as the cause of such Imbalance Charges. If the Imbalance Charges were incurred
as a result of BP’s receipt of quantities of Gas greater than or less than the
Scheduled Gas, then BP will pay for such Imbalance Charges or reimburse RE Gas
for such Imbalance Charges paid by RE Gas. If the Imbalance Chargers were
incurred as a result of RE Gas’ delivery of quantities of Gas greater than or
less than the Scheduled Gas, then RE Gas will pay for such Imbalance Charges or
reimburse BP for such Imbalance Charges if paid by BP.

(d) the price per MMBtu of delivered volumes will be as follows:

(i) for FOM Baseload: the index price published in the first of the month issue
of Platt’s Inside FERC Gas Market Report for the delivery Month under the index
titled “Dominion Transmission Inc.- Appalachia (“Inside FERC DTI”), less the
Baseload Marketing Fee, less the DTI Demand Charge.

(ii) for Swing Gas: the index price published each day in Platt’s Gas Daily
under the table titled midpoint “Dominion, South Point” (“Gas Daily Dominion
South Point”), less the Swing Marketing Fee, less the DTI Demand Charge.

4. Payment. RE Gas will invoice BP each month for Gas delivered during the prior
month, in addition to other applicable charges, and RE Gas will provide
customary supporting documentation. BP will pay RE Gas the amount set forth in
such invoice by wire transfer on or before the later of (i) the 25th Day of the
Month following the Month of delivery or (ii) ten (10) Days after receipt of RE
Gas’ invoice. Any adjustments to invoices with respect to actual deliveries and
nominated deliveries will be reflected in the invoice for the following Month or
as soon thereafter as actual delivery information is available. If the payment
date falls on a Day that is not a Business Day, then payment is due on the next
Business Day following that date. BP may dispute any invoice in good faith by
providing supporting documentation acceptable in industry practice to RE Gas,
but must pay any undisputed portion of the invoice when due. In the event the
Parties are unable to resolve such dispute, either party may pursue any remedy
available at law or in equity to enforce its rights pursuant to this Section 4.
Should BP fail to pay any undisputed

 

3



--------------------------------------------------------------------------------

amount when due, the unpaid balance will bear interest from the date due until
paid at the prime rate in effect from time to time as published by the Wall
Street Journal, plus two percent (2%), compounded quarterly. In the event of any
dispute as to any billing, the Parties will cooperate in good faith to resolve
such matter expeditiously. Upon RE Gas’ request, BP shall escrow disputed
amounts that exceed $100,000. If cover damages are incurred under Section 9, the
damages will be invoiced during the next Month. The Parties will net all
undisputed amounts due and/or past due arising under this Agreement against such
undisputed cover damages such that the Party owing the greater amount under any
invoices will make a single payment of the net amount to the other Party. Upon
reasonable notice and at reasonable times during normal business hours, each
Party may examine, at its own expense, the books and records of the other Party
to the extent reasonably necessary to verify the accuracy of any charges,
adjustments or payments. The right to examine, audit, and to obtain copies will
not be available with respect to proprietary information not directly relevant
to Transactions under this Agreement. Any adjustments that are necessitated as a
result of the examination will be paid by the Party owing the adjustment within
thirty (30) Days of the notice of the adjustment invoice. All invoices and
payments will be conclusively presumed final unless objected to in writing
within two (2) years following the date of the original invoice.

5. Events of Default & Remedies.

(a) In the event (each an “Event of Default”) a Party (the “Defaulting Party”)
will: (i) fail to make any undisputed payments to the other Party under this
Agreement within two (2) Business Days after notice of such failure to pay is
given to the party owing the payment, (ii) make an assignment or any general
arrangement for the benefit of creditors; (iii) file a petition or otherwise
commence, authorize, acquiesce or otherwise agree to or participate in the
commencement of a proceeding or action under any bankruptcy or similar law
providing for the protection from creditors, or have a petition filed or action
commenced against it; (iv) become bankrupt or insolvent (however documented or
evidenced); (v) be unable to pay its debts as they become due and owing;
(vi) have a receiver, custodian, trustee or similar official appointed to the
Party or with respect to a significant portion of all of its assets; (vii) fail
to provide adequate assurance of performance within two (2) Business Days of a
proper written request by the other Party, (viii) fail to perform or breach any
other material obligation or representation under this Agreement not otherwise
covered hereunder (excluding a Party’s failure to deliver or receive Gas, the
exclusive remedy of which is provided for in Section 9) within five (5) Business
Days of written notice from the other Party, or (ix) with respect to such
Party’s guarantor, (a) any event referenced in clauses (ii)-(vi) will have
occurred with respect to such guarantor; (b) fail to ensure that a guarantor’s
guaranty be in full force and effect for purposes of this Agreement prior to the
satisfaction of all obligations of such Party hereunder; or (c) give the other
Party reasonable cause to believe that such guarantor will (or fail to provide
adequate assurance that such guarantor will not) repudiate, disaffirm, disclaim,
or reject, in whole or in part, or challenge the validity of any guaranty
related to this Agreement, then the other Party (the “Non-Defaulting Party”)
will have the right to (I) withhold any payments and/or suspend deliveries upon
notice to the other Party, (II) liquidate and terminate all Transactions under
this Agreement in accordance with Section 5(b) below, and (III) exercise any and
all other remedies available under this Agreement or applicable law.

(b) If an Event of Default has occurred, is continuing and has not been remedied
by the Defaulting Party, the Non-Defaulting Party will have the right to, upon
written notice to the Defaulting Party, designate a Day, no later than ten
(10) Business Days after such notice is given, as an early termination date
(“Early Termination Date”) for the liquidation and termination pursuant to the
terms hereof of all Transactions under this Agreement (each a “Terminated
Transaction”). On the Early Termination Date, all outstanding Transactions under
this Agreement will be accelerated, liquidated and terminated, other than those
Transactions, if any, that may not be liquidated and terminated under applicable
law (“Excluded Transactions”), which Excluded Transactions must be liquidated
and terminated as soon thereafter as is legally permissible, and upon
termination will be a Terminated Transaction and be valued consistent with this
Section 5(b). With respect to each Excluded Transaction, its actual termination
date will be the Early Termination Date for purposes of this Section 5. As of
the Early Termination Date, the

 

4



--------------------------------------------------------------------------------

Non-Defaulting Party will in good faith, determine, in a commercially reasonable
manner, (i) all amounts payable by one Party to the other Party, that have not
been paid as of the Early Termination Date with respect to performance rendered
or provided under any Transaction, (whether then due and owing or not), such as
but not limited to (A) any invoiced amount, (B) any uninvoiced amounts due to
physical deliveries and receipts that occurred prior to the Early Termination
Date, (C) any taxes or other such costs and expenses that arose prior to the
Early Termination Date that are otherwise allowed under the terms of this
Agreement, and (D) if the Defaulting Party is RE Gas, the net present value of
(x) the DTI Demand Charge plus the Baseload Marketing Fee times (y) the Minimum
Monthly Quantity not delivered from the Early Termination Date through the end
of the Term; and (ii) all amounts payable by one Party to the other as a result
of any difference in the Market Value and the Contract Value of each Terminated
Transaction. In determining the amounts payable under clause (ii), the
Non-Defaulting Party will determine the Market Value of each Terminated
Transaction in a commercially reasonable manner, considering, among other
valuations, any or all of the settlement prices from NYMEX, ICE or other
applicable public platforms, quotations from leading dealers or brokers in
physical Gas trading markets, similar sales or purchases and any other bona fide
third-party offers, adjusted in good faith, as necessary, to account for (I) the
quantities of Gas required under the Terminated Transactions, (II) the term of
the Terminated Transactions and (III) transportation costs due to differences
between the market information for a relevant location and the actual Delivery
Point under the Terminated Transactions. The Non-Defaulting Party will make all
supporting documentation used to calculate Market Value available to the
Defaulting Party upon request. After obtaining the Market Value applicable to
each Terminated Transaction, the Non-Defaulting Party will ascertain the amounts
payable for each Terminated Transaction under clause (ii) based on the
following: the amount equal to the positive difference between the Market Value
and the Contract Value will be due to the Buyer, and to the Seller if the
opposite is the case. In determining such differences, the Non-Defaulting Party
will where appropriate, discount each amount then due under clause (ii) above to
the present value in a commercially reasonable manner as of the Early
Termination Date. The Parties agree that the Non-Defaulting Party will not be
required to enter into any replacement transactions in order to determine the
Market Value. For the avoidance of doubt, it is expressly understood and agreed
that the Defaulting Party will not be liable to the Non-Defaulting Party with
respect to any losses incurred upon settlement of any hedging arrangement
between the Non-Defaulting Party and any third party not the Defaulting Party as
a result of any Terminated Transaction.

(c) For purposes of this Agreement, Contract Value means the price of Gas under
a Terminated Transaction times the remaining quantity to be delivered or
purchased under such Terminated Transaction. Market Value means the market price
determined by the Non-Defaulting Party under a Terminated Transaction times the
amount of Gas remaining to be delivered or purchased under such Terminated
Transaction.

(d) The Non-Defaulting Party will net or aggregate, as appropriate, any and all
amounts owing between the Parties so that all such amounts are netted or
aggregated to a single liquidated amount payable by one Party to the other (the
“Net Settlement Amount”). At its sole option, the Non-Defaulting Party may
setoff (i) any Net Settlement Amount owed to it against any collateral provided
as assurance of performance and held by it under this Agreement; (ii) any Net
Settlement Amount against any amount owed by or to a Party or any of its
Affiliates under any other agreement between the two respective Parties to this
Agreement or any of their respective Affiliates. Any non-liquidated amounts may
be estimated by the Non-Defaulting Party in good faith, with a true-up of such
estimate within the next sixty (60) days. With respect to any Early Termination
Date, the rights provided under this Section 5 will constitute the sole and
exclusive remedy available to the Non-Defaulting Party. As soon as reasonably
practicable after the Early Termination Date, the Non-Defaulting Party will
provide the Defaulting Party with written notice of the amount of the Net
Settlement Amount, and the application of any collateral or the setoff of any
allowed amounts. The notice will provide a detailed explanation of the
foregoing, including calculations; provided, however, that the failure to
provide such notice will not in any manner effect the liquidation or termination
of the Terminated Transactions or give the Defaulting Party a monetary claim
against the Non-Defaulting Party. Any Net Settlement Amount will be due within
three (3) Business Days of the delivery of the notice.

 

5



--------------------------------------------------------------------------------

6. Measurement, Quality and Title.

(a) All Gas delivered by RE Gas to BP will meet the quality, pressure,
measurement and other operational specifications of the receiving Transporter at
the Delivery Point (“Pipeline Requirements”), and the unit of measurement for
all delivered Gas will be one MMBtu dry. The Transporter’s equipment will be
utilized for purposes of determining whether RE Gas’ Gas has satisfied the
Pipeline Requirements. Notwithstanding the foregoing, the Parties acknowledge
that the Gas delivered by RE Gas under any Transaction governed by this
Agreement will be delivered in common stream with other sources of Gas. If (i) a
Transporter refuses to receive or transport Gas sold and delivered by RE Gas to
BP at the Delivery Point because the Transporter claims that the Gas does not
meet Pipeline Requirements and the Pipeline Requirements have changed since the
date the subject Transaction was entered into by the Parties, or (ii) a
Transporter refuses to receive or transport Gas nominated for delivery by RE Gas
to BP because it claims that the Gas does not meet Pipeline Requirements and the
Transporter previously accepted Gas from RE Gas from the same supply source, to
the extent such event(s) prevents RE Gas from delivering any Gas, in whole or in
part, the event will be considered an event of force majeure and RE Gas’
obligation to deliver (as well as any obligation to use reasonable efforts to
avoid the adverse impact of such event) will be suspended and BP’s obligation to
receive the Gas will be suspended until the situation is remedied, and RE Gas
shall be free from any claims of damages being made by BP for such Gas (i.e., BP
cannot accept such Gas and reserves damage claims against RE Gas). Both RE Gas
and BP will use commercially reasonable efforts to work with the applicable
Transporter(s) to remedy the situation as soon as possible so that deliveries
can resume. Notwithstanding anything else in this Agreement to the contrary, RE
Gas will have no liability to BP if a Transporter accepts Gas for transportation
that fails to meet the Pipeline Requirements, unless it can be demonstrated that
RE Gas was the cause of the common stream not meeting Pipeline Requirements and
RE Gas had direct control over ensuring that such Gas met the Pipeline
Requirements.

(b) Title to the Gas will pass to BP from RE Gas at the Delivery Point. RE Gas
will be responsible for any liability with respect to the Gas prior to delivery
to BP at the Delivery Point, and BP will be responsible for any liability with
respect to the Gas after delivery to it at the Delivery Point. RE Gas warrants
that it has good and merchantable title to, or the right to deliver and sell,
all Gas delivered to BP free and clear of all liens, claims, and encumbrances.
RE GAS EXPRESSLY DISCLAIMS ANY AND ALL FURTHER WARRANTIES, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

7. Indemnification. RE Gas will indemnify, defend and hold BP harmless from any
and all claims, losses, costs, and liabilities of whatsoever nature (including,
without limitation, attorneys fees and costs) (collectively “Claims”) from any
and all persons arising out of claims of title, personal injury or death, and
property damage from such Gas or other charges thereon that attach before title
passes to BP. BP will indemnify, defend, and hold RE Gas harmless from all
Claims from any and all persons arising out of claims of title, personal injury
or death, and property damage from such Gas or other charges thereon that attach
after title passes to BP.

8. Force Majeure.

(a) Neither Party will be liable to the other to the extent the failure to
perform any obligation hereunder (other than an obligation to make payments
hereunder) is caused by an event of force majeure. As used herein “force
majeure” means any act or event beyond the reasonable control of the affected
Party. Force majeure includes, but is not limited to, the following specific
events: acts of God; fires; floods; washouts; hurricanes; tornados; storms;
earthquakes; lightning; landslides; storm warnings; weather related events
affecting an entire geographic region, such as freezes, including any mass
evacuations related to such weather related events; explosions; breakage or
accidents to machinery, equipment, lines of pipe or necessity of repairs to any
of the foregoing; strikes; lockouts and other

 

6



--------------------------------------------------------------------------------

industrial disturbances; acts of declared or undeclared war; terrorism; riots;
sabotage; disturbances; act of the public enemy; insurrections; the interruption
of and/or curtailment of firm transportation and/or storage by Transporters; any
law, rule, order or action of any governmental entity, including any
unreasonable delay, action or failure of such entity to approve any action
required for the performance of a Party under this Agreement provided that any
requested action is legal, customary and within the entity’s jurisdiction and
that proper application was timely made to such entity; or the inability or
unwillingness of a pipeline to receive or transport Gas subject to this
Agreement.

If the DTI Service Agreement is amended to permit Primary transportation from
the Delivery Point, then force majeure will not include the curtailment of
Secondary transportation or interruptible transportation unless Primary
transportation is also curtailed. However, if the DTI Service Agreement is not
amended to permit Primary transportation from the Delivery Point, and RE Gas has
not elected to early terminate this Agreement, and the Parties are proceeding
under this Agreement with Secondary transportation, then the curtailment of
Secondary transportation will be a permitted force majeure regardless of whether
Primary transportation is also curtailed. Force majeure will not include
(i) BP’s ability to buy Gas at a lower price than the contract price for the
subject Transaction; (ii) RE Gas’ ability to sell Gas at a higher price than the
contract price for the subject Transaction; (iii) a governmental agency
disapproving, either in whole or in part, the transference of costs resulting
from a Transaction; (iv) RE Gas’ loss of its Gas supply unless caused by one of
the specific events referenced above; or (v) BP’s inability to use or resell the
Gas it has purchased under this Agreement, unless caused by one of the specific
events referenced above. The Party claiming force majeure will give prompt
written notice to the other Party as soon as reasonably practicable of the
nature and expected duration of such event, and will make commercially
reasonable efforts to resolve the event or to mitigate the effects of such event
in order that performance may resume. Notwithstanding the foregoing, the Parties
agree that the settlement of any strike, lockout or other labor dispute will be
entirely within the discretion of the Party experiencing such event, and further
agree that, upon the occurrence of any event of force majeure and the
continuance thereof, neither Party will be obligated to purchase or sell Gas
hereunder if such purchase or sale would result in material economic impact to
such Party under this Agreement.

(b) Without restricting the generality of the foregoing, if an event of force
majeure occurs, the Party affected may, in its sole discretion and without
notice to the other Party, determine not to make a claim of force majeure and to
waive its rights hereunder as they would apply to such event. Such determination
or waiver will not preclude the affected Party from claiming force majeure in
respect of any subsequent event, including any event that is substantially
similar to the event in respect of which such determination or waiver is made.

(c) If BP claims an event of force majeure downstream of the Delivery Point due
to curtailment of firm transportation on the DTI system, then, as determined by
the DTI tariff at the time of the force majeure, (i) if BP is required to pay
DTI Demand Charges on DTI, such charges will be paid by RE Gas, (ii) if DTI
Demand Charges are not required to be paid by BP, then no demand charge payment
will be required by RE Gas and/or (iii) if DTI Demand Charge previously paid are
refunded by DTI to BP, BP will pass such refund to RE Gas. BP shall diligently
pursue all refunds available to it in the circumstances contemplated by this
Section 8(d). Upon being notified of the existence of an event of force majeure
affecting BP’s ability to take Gas hereunder, RE Gas may, for the duration of
the force majeure event, sell the Gas to a third party; provided however, that
upon resolution of the force majeure event, RE Gas will resume deliveries to BP
as of the first Day of the next delivery month.

(d) If RE Gas claims an event of force majeure upstream of the Delivery Point
(1) in the production area, (2) on the gathering system, or (3) at the
processing plant, then to the extent RE Gas does not deliver the Minimum Monthly
Quantity during the month in which the force majeure event occurs, then RE Gas
will pay to BP the DTI Demand Charge for each MMBtu of Gas that is not delivered
during the duration of the force majeure up to the Minimum Monthly Quantity. If
RE Gas claims an event of force majeure upstream of the Delivery Point and
delivers the Minimum Monthly Quantity required during the month in which the
force majeure event occurs, there are no additional charges.

 

7



--------------------------------------------------------------------------------

9. Cover Damages. The sole and exclusive remedy of a Party in the event of a
breach of a Firm obligation by either Party to deliver or accept Gas on any
Day(s), will be the payment by the breaching Party to the other Party of an
amount equal to (i) the difference between the contract quantity for the subject
Transaction and the actual quantity of Gas required to be delivered or taken by
such breaching Party, multiplied by (ii) in the case where the breaching Party
was (a) the Seller, the positive difference if any, between the price paid by
the Buyer to purchase cover Gas in the marketplace, as adjusted for any
transportation costs, and the contract price for the subject Transaction, or
(b) the Buyer, the positive difference, if any, between the contract price for
the subject Transaction and the price received by the Seller for selling the Gas
in the marketplace, as adjusted for any transportation costs. In the event the
Buyer in the case of (i), and the Seller in the case of (ii), are unable after
using commercially reasonable efforts to replace the Gas or sell the Gas (either
in whole or in part) as the case may be, then the non-breaching Party may use
the spot price listed in the publication indicated on the subject Transaction or
the listing applicable to the geographic location closest in proximity to the
Delivery Point, as adjusted for any transportation costs, to determine the
amount, if any, that should be paid to such non-breaching Party under the
foregoing formulas.

10. Fixed Price Transactions. In the event that the contract price for a
Transaction is a Fixed Price (as defined below), and such Transaction (i) has a
Firm performance obligation, and (ii) a delivery period of at least one Month,
then, notwithstanding anything to the contrary in this Agreement, including,
without limitation, anything in Section 9, if, upon the occurrence of an event
of force majeure, and as a result of the event of force majeure (a) RE Gas is
unable to sell and deliver or (b) BP is unable to purchase and receive, the
contract quantity of Fixed Price Gas, either in whole or in part, then for the
duration of the event of force majeure, for each Day that RE Gas is unable to
sell and deliver, or BP is unable to purchase and receive, such Fixed Price Gas,
as set out herein, the following settlement obligations between the Parties will
apply:

 

  A. if the FOM Price (as defined below) exceeds the Fixed Price, RE Gas will
pay BP the difference between the FOM Price and the Fixed Price for each MMBtu
of such Gas not delivered and/or received on that Day, or

 

  B. if the Fixed Price exceeds the FOM Price, BP will pay RE Gas the difference
between the Fixed Price and the FOM Price for each MMBtu of such Gas not
delivered and/or received on that Day.

For the purpose of this Section 10, “Fixed Price” means, a contract price for a
Transaction that is expressed as a flat dollar amount for the Month of delivery,
excluding any Transactions that have been entered into after the last trading
day (as defined by the NYMEX) for the applicable Month. Subject to the foregoing
exclusion, “Fixed Price” also includes any Transaction containing a contract
price that has been converted from a floating price mechanism (i.e., a
NYMEX/first of the month index basis component and a fixed price component, or a
NYMEX/first of the month index priced component with a fixed basis component) to
a flat dollar amount for the Month of delivery, either upon the mutual agreement
of the Parties or as a result of a Party exercising a pricing “trigger” option
in the contract. “FOM Price” means the price per MMBtu, stated in the same
currency as the Transaction subject to such event of force majeure, for the
first of the Month delivery, either as the NYMEX settlement price or as an index
price published in the first issue of a publication commonly accepted by the
natural gas industry (selected by RE Gas in a commercially reasonable manner)
for the Month of such event of force majeure for the geographic location closest
in proximity to the point(s) of delivery for the relevant Day, adjusted for the
basis differential between the point(s) of delivery and the NYMEX or such
published geographic location as determined by RE Gas in a commercially
reasonable manner.

11. Taxes and Royalties.

(a) RE Gas will pay any and all taxes, levies, penalties or charges imposed by
any governmental

 

8



--------------------------------------------------------------------------------

entities (collectively “Taxes”), including but not limited to any ad valorem,
production, severance, or similar Taxes, assessed against the Gas prior to its
delivery to BP hereunder and RE Gas will indemnify, defend and hold BP harmless
therefrom. BP will pay all Taxes assessed at and after the Gas is delivered by
RE Gas at the Delivery Point, and BP will indemnify, defend and hold RE Gas
harmless therefrom. If a Party pays Taxes that are the responsibility of the
other Party, the responsible Party will immediately reimburse such Party. If a
Party is exempt from any Taxes, it will provide any necessary documentation
thereof to the other Party upon request.

(b) If a Party is required to remit or pay Taxes that are the other Party’s
responsibility hereunder, the Party responsible for such Taxes will promptly
reimburse the other Party for such Taxes, except to the extent either Party has
filed, or provides prior notice to the other Party that it will timely file, a
good faith protest, contest, dispute or complaint with the taxing authority or
applicable court with jurisdiction, which tolls the requirement to pay such
Taxes. Any Party is entitled to make such good faith protests, contests,
disputes or complaints with the applicable taxing authority or applicable court
with jurisdiction or to file for a request for refund for such Taxes already
paid in a timely manner as to any Taxes that it is responsible to pay or remit
or for which it is responsible to pay or reimburse the other Party. In the event
either Party makes such filings, the other Party will cooperate with such filing
Party by providing any relevant information within that Party’s possession or
control, which will support the filing Party’s filing upon request by and as
specified by the filing Party. Upon the issuance by the taxing authority or
court of a final, non-appealable order, which lifts the tolling of an obligation
to pay and requires payment of the applicable Taxes, and absent a stay of such
order, the responsible Party will either pay directly to the applicable taxing
authority, or reimburse the other Party for, such Taxes and any other amounts
(including interest) required by such order.

12. Creditworthiness. When reasonable grounds for insecurity of payment arise
with respect to the performance of any obligation owed to a Party under this
Agreement by the other Party or its guarantor, the Party may demand adequate
assurance of performance provided that it is not a Defaulting Party. Adequate
assurance will mean sufficient security in a form and for a term reasonably
specified by the demanding Party, including but not limited to, a standby
irrevocable letter of credit, a deposit, a prepayment, or a security interest
acceptable to the demanding Party.

13. Limitation of Remedies. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, UNLESS ANY DAMAGES PERMITTED HEREUNDER ARE CONSIDERED TO BE SUCH,
NEITHER PARTY SHALL BE RESPONSIBLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL,
INCIDENTAL, SPECIAL, PUNITIVE, INDIRECT OR EXEMPLARY DAMAGES (INCLUDING BUT NOT
LIMITED TO LOST PROFITS, BUSINESS INTERRUPTION DAMAGES, ETC.) UNDER ANY
INDEMNITY PROVISIONS OR OTHERWISE, AND SUCH PARTY SHALL ONLY BE ENTITLED TO
ACTUAL DAMAGES. UNLESS A DAMAGE PROVISION EXPRESSLY STATES THAT IT IS THE SOLE
AND EXCLUSIVE REMEDY AVAILABLE TO A PARTY, A PARTY SHALL HAVE ANY AND ALL OTHER
RIGHTS AVAILABLE TO IT UNDER THIS AGREEMENT, APPLICABLE LAW OR IN EQUITY.

14. Regulatory Event. For the purposes of this Agreement, “Regulatory Event”
means a government action requiring compliance, a court order, ruling, law,
statute, ordinance, regulation or policy having the effect of law promulgated
after the effective date of any Transaction under this Agreement, whether on a
local, state or federal level, including but not limited to market rate caps
(whether temporary or permanent), regulatory market requirements or the
imposition of New Taxes. Regulatory Event will not include a regulatory agency
disallowing, in whole or in part, the pass through of costs resulting from this
Agreement. In the event a Regulatory Event occurs that renders a Party unable to
continue to perform, either in whole or in part, under any Transaction, or a
Regulatory Event has a material adverse economic impact under this Agreement on
a Party (the “Affected Party”) as determined by the Affected Party and the
Affected Party is unable, after using commercially reasonable efforts, to avoid
the inability to perform or the material economic impact, the Affected Party or
other Party (the “Non-Affected Party”), will be

 

9



--------------------------------------------------------------------------------

entitled to terminate and liquidate the Transactions affected by such Regulatory
Event (the “Affected Transactions”) in accordance with Section 5, subject to the
following conditions:

(a) In a timely manner following the occurrence of the Regulatory Event, the
Affected Party must give the Non-Affected Party at least twenty (20) Business
Days prior written notice of its intent to terminate and liquidate the Affected
Transaction(s). The notice provided by the Affected Party will be the
“Regulatory Event Notice to Terminate”. During the twenty (20) Business Day
period following the Regulatory Event Notice to Terminate, the Parties will
continue to perform their respective obligations under this Agreement and
attempt to reach mutual agreement to resolve the material adverse economic
impact on the Affected Party or the inability of the Affected Party to continue
to perform.

(b) If a mutual agreement is not reached within the referenced twenty
(20) Business Days notice period, the Affected Party will by written notice to
the other Party specify an Early Termination Date (which must be a Business Day
and which date will be no more than ten (10) Days after the date of such notice)
and on such Early Termination Date will determine damages in accordance with
Section 5 of this Agreement; provided however, that for purposes of determining
the resulting amount(s) owed for the termination and liquidation of each
Affected Transaction, the Market Value for each Terminated Transaction will be
determined by using the mid-point, as it may be estimated, between the bid price
and the ask price set forth in such publication(s) commonly accepted by the
natural gas industry (selected by RE Gas in a commercially reasonable manner) to
determine Market Value for each Terminated Transaction to reflect that neither
Party is a Defaulting Party and accordingly the intent of the Parties is not to
ascertain liquidated damages from a non-defaulting Party’s perspective. The
respective Parties will have the same rights and remedies related to the
calculation and dispute of the resulting Net Settlement Amount(s) owed with
respect to the termination and liquidation of the Affected Transactions as those
set forth in Section 5.

(c) The Party owing the Net Settlement Amount will pay the Net Settlement Amount
to the other Party as provided under Section 5, provided that a Party will not
be entitled to receive a Net Settlement Amount if it initiated or supported the
Regulatory Event.

(d) For the purposes of this Section 14, “New Tax” or “New Taxes” means any and
all governmental charges, licenses, fees, permits and assessments, or increases
therein, that are imposed on a Party that (i) were not in effect on the date the
Affected Transaction was entered into by the Parties, or (ii) were not imposed
on the Affected Transaction on the date the Affected Transaction was entered
into by the Parties.

15. Definitions. In this Agreement, words, phrases or expressions that are not
defined herein, and that, in the usage or custom of the business of exploration,
production, transportation, distribution or sale of Gas, have an accepted
meaning, will have such applicable meaning. In addition to the terms defined
elsewhere in this Agreement the following terms will have following respective
meanings when used in this Agreement with initial capital letters:

“Baseload Marketing Fee” means the $0.025 per MMBtu charge to be paid by RE Gas
(i) for each MMBtu of FOM Baseload Gas delivered, and (ii) for each MMBtu of Gas
not delivered up to the Minimum Monthly Quantity in any Month.

“Business Day” means any Day except Saturday, Sunday or any Federal Reserve Bank
holiday.

“Cover Quantity” has the meaning set forth in Section 3(a).

“Day” means a period of 24 consecutive hours, and with respect to a Transporter
receiving Gas for a particular Transaction, coextensive with a “day” as defined
by such Transporter.

“Delivery Point” means those points listed on Exhibit B or as specified in one
or more Transaction Confirmation(s).

 

10



--------------------------------------------------------------------------------

“DTI” means Dominion Transmission, Inc.

“DTI Demand Charge” means the maximum reservation charge under Rate Schedule FT
in the currently effective DTI Tariff.

“DTI Service Agreement” means that certain agreement for the transportation of
natural Gas between DTI and BP dated as of June 23, 2009, as the same may be
amended, restated, or superseded from time to time.

“DTI Tariff” means the Gas tariff of DTI filed with and approved by the Federal
Energy Regulatory Commission, as such tariff may be revised from time to time.

“Firm” means that either Party may interrupt its performance without liability
only to the extent that such performance is prevented as a result of an event of
force majeure; provided, however, that during an event of force majeure the
Party affected by such event will be responsible to the extent any Imbalance
Charges are incurred due to the interruption after the nomination is made to the
Transporter and until the change in deliveries and/or receipts is confirmed by
such Transporter.

“FOM Baseload” has the meaning set forth in Section 3(a).

“Gas” means any mixture of hydrocarbons and noncombustible gases in a gaseous
state consisting primarily of methane.

“Imbalance Charges” means any fees, penalties, costs or charges (in cash or in
kind) assessed by a Transporter for failure to satisfy the Transporter’s balance
and/or nomination requirements.

“MMBtu” means one million British thermal units.

“Minimum Monthly Quantity” has the meaning set forth in Section 3(a).

“Month” means the period beginning on the first Day of the calendar month and
ending immediately prior to the commencement of the first Day of the next
calendar month.

“Primary” is as defined in the currently effective DTI Tariff.

“Scheduled Gas” means the quantity of Gas confirmed by Transporter(s) for
movement, transportation or management.

“Secondary” is as defined in the currently effective DTI Tariff.

“Shortfall Charge” means the per unit charge for each MMBtu not delivered up to
the Minimum Monthly Quantity and is comprised of the DTI Demand Charge plus the
Baseload Marketing Fee.

“Swing Gas” has the meaning set forth in Section 3(a).

“Swing Marketing Fee” means the $0.035 per MMBtu charge to be paid by RE Gas for
each MMBtu of Swing Gas delivered.

“Transporter(s)” means all Gas gathering or pipeline companies, or local
distribution companies, acting in the capacity of a transporter, transporting
Gas for Seller or Buyer upstream or downstream, respectively, of the Delivery
Point pursuant to a particular Transaction.

 

11



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Billing & Notice. Any notice provided for herein will be in writing and may
be personally delivered, sent by recognized overnight express courier, or by
facsimile, to the address or facsimile number set forth below (or to such other
address or facsimile number as a Party may direct by written notice to the
other) and will be effective upon receipt; provided, however that if the date of
actual receipt is not a Business Day, the notice will be deemed to have been
received on the next Business Day. Additionally, notices for invoices and
billing, and wire transfers will be made pursuant to the instructions set forth
below:

 

If to BP:    If to RE Gas: Notices:    Notices BP Energy Company    R. E. Gas
Development, LLC 201 Helios Way    476 Rolling Ridge Drive, Suite 300 Houston,
TX 77079    State College, PA 16801 Attn: Gas Contracts Administration    Attn:
Andrew Siegel Telephone number: (713) 323-3160    Telephone number: (814)
278-7108 Fax: 713-323-0203    Fax: (814) 278-7286 With copies to:    With copies
to: BP Energy Company    REX Energy Corp. 201 Helios Way    476 Rolling Ridge
Drive, Suite 300 Houston, TX 77079    State College, PA 16801 Attn: Senior
Attorney, Natural Gas    Attn: Vice President & General Counsel Fax:
713-323-7472    Fax: (814) 278-7286 Invoices and Billing:    Invoices and
Billing: BP Tax ID: 36-3421804    RE Gas Tax ID: 26-1405422 P.O. Box 3092    476
Rolling Ridge Drive, Suite 300 Houston, TX 77253-3092    State College, PA 16801
Attn: Gas Accounting    Attn: Andrew Siegel Phone: 713-323-2000    Phone: (814)
278-7108 Fax: 713-323-5313    Fax: (814) 278-7286 Wire Transfer or ACH Numbers:
   Wire Transfer or ACH Numbers: ABA: 021000021    ABA: 022000046 Account:
910-2-548097    Account: 9847503548 Bank: JP Morgan Chase Bank, New York, NY   
Bank: M&T Bank Other Details: For the Account of BP Energy    Other Details:

(b) Governing Law. This Agreement will be construed in accordance with the laws
of the State of New York, excluding any conflict of law rule that would result
in the application of the law of another jurisdiction.

(c) Waiver. A Party’s failure to exercise its rights and remedies under this
Agreement will not constitute a waiver of such rights and remedies unless set
forth in writing, and no waiver of any breach of this Agreement will constitute
a waiver of any other or any subsequent breach.

(d) Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the respective successors and assigns of the Parties. However, no
Party may assign this Agreement, or any rights hereunder, without the prior
written consent of the other Party, which consent will not be unreasonably
withheld or delayed, provided that either Party may (i) transfer, sell, pledge,
encumber, or assign this Agreement or the accounts, revenues or proceeds hereof
in connection with any financing or

 

12



--------------------------------------------------------------------------------

other financial arrangements, or (ii) transfer its interest to any creditworthy
parent or affiliate by assignment, merger or otherwise without prior approval of
the other party. Upon any such assignment, the transferor will remain
principally liable for and will not be relieved of or discharged from any
obligations hereunder. Any assignment made in violation of this provision will
be void ab initio.

If RE Gas elects to sell the assets that produce, gather or process the Gas sold
hereunder, and the purchaser of such assets does not take assignment of this
Agreement once BP has provided its consent to such assignment, then this
Agreement will terminate upon the transfer of the subject assets from RE Gas to
such third party purchaser, and on such Early Termination Date, BP will
determine damages in accordance with Section 5 of this Agreement; provided
however, that for purposes of determining the resulting amount(s) owed for the
termination and liquidation of each Affected Transaction, the Market Value for
each Terminated Transaction will be determined by using the mid-point, as it may
be estimated, between the bid price and the ask price set forth in such
publication(s) commonly accepted by the natural gas industry (selected by BP in
a commercially reasonable manner) to determine Market Value for each Terminated
Transaction to reflect that neither Party is a Defaulting Party and accordingly
the intent of the Parties is not to ascertain liquidated damages from a
non-defaulting Party’s perspective. The respective Parties will have the same
rights and remedies related to the calculation and dispute of the resulting Net
Settlement Amount(s) owed with respect to the termination and liquidation of the
Affected Transactions as those set forth in Section 5.

(e) Partial Invalidity. If any provision of this Agreement is determined to be
invalid or unenforceable, such determination will not affect the validity or
enforceability of any other provision of this Agreement.

(f) Integration. This Agreement, in connection with each applicable Transaction,
sets forth the entire agreement of the Parties as to the subject matter hereof
and supersedes all prior understandings and agreements, whether oral or written.
Any amendment or supplement to this Agreement will be in writing. Section
headings used herein are for convenience only and will not be used in construing
this Agreement.

(g) Authority and Representations. Each Party represents and warrants to the
other Party that (i) it is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation, formation, or
organization, as applicable; (ii) it has full authority to enter into this
Agreement and perform its obligations hereunder; (iii) the person who executes
this Agreement on its behalf has full and complete authority to do so;
(iii) this Agreement and any related Transactions constitute its legal, valid
and binding obligation, subject to applicable bankruptcy and similar creditors’
rights laws; and (iv) it is acting for its own account, having made its own
independent decisions to enter this Agreement.

(h) Rules and Regulations. This Agreement is subject to all laws, rules,
regulations, and orders of governmental agencies having jurisdiction over the
subject matter hereof.

(i) Confidentiality. The terms and provisions of this Agreement and all
applicable Transactions are confidential and proprietary to the Parties and will
not be disclosed by either Party to third persons without the prior written
consent of the other Party, except as may be disclosed (i) as required by law,
regulations, court orders or exchange rules, (ii) to the extent necessary to
enforce this Agreement, or (iii) as necessary to report any Transactions to
publications in accordance with price reporting requirements; provided, however
that this Agreement and the applicable Transactions may be disclosed to
authorized representatives of such Party, including but not limited to
attorneys, auditors, lenders, working interest partners and tax representatives.

(j) Forward Contract. The Parties specifically agree that this Agreement and all
Transactions are “forward contracts” as such term is defined in the United
States Bankruptcy Code (the “Code”) and that each Party is a “forward contract
merchant” as such term is defined therein.

 

13



--------------------------------------------------------------------------------

(k) Construction and Interpretation. Each of the Parties has had the opportunity
to have its legal counsel review this Agreement on its behalf. If an ambiguity
or question of intent arises with respect to any provision of this Agreement,
this Agreement(s) will be construed as jointly drafted by the Parties. Neither
the form of this Agreement, nor any language herein will be construed or
interpreted in favor of or against either Party hereto as the sole drafter
thereof.

(l) Recording of Conversations. Each Party will obtain any necessary consent of
its agents and employees to record all telephone conversations and other
communications relating to this Agreement between their respective employees.

(m) No Third Party Beneficiaries. There is no third party beneficiary to the
Agreement.

(n) Counterparts. This Agreement may be executed in two original counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument representing the agreement of the
Parties. A facsimile of this Agreement, including the signatures hereto,
generated in good form by a fax machine or other reliable electronic means (as
well as a photocopy thereof) will be treated as “original” documents admissible
into evidence unless a document’s authenticity is genuinely placed in question.

Signature Page Follows

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties hereto have
caused this Natural Gas Sales Agreement to be duly executed and delivered as of
the day and year first above written.

 

BP Energy Company     R. E. Gas Development, LLC By  

 

    By  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

Schedule 3(a) – 1

to

NATURAL GAS SALES AGREEMENT

Minimum Volumes:

 

Period:

   MMBtu/Day        (FOM Baseload or Swing Gas)   Period 1: March 1,
2012 – December 31, 2012      17,500    Period 2: January 1, 2013 – October 31,
2022      59,500   

 

Schedule 3(a) – 1

16



--------------------------------------------------------------------------------

Schedule 3(a) – 2

to

NATURAL GAS SALES AGREEMENT

Firm Delivery Obligation by Delivery Point during Period 2:

 

Sarsen    25.900 MMBtu per Day Blue Stone    33.600 MMBtu per Day

 

Schedule 3(a) – 2

17



--------------------------------------------------------------------------------

Exhibit A

Form of Transaction Confirmation

See attached.

 

18



--------------------------------------------------------------------------------

Exhibit B

Delivery Points

 

1. The Sarsen Plant delivery point (“Sarsen”) on the DTI TL 400 line in Butler
County, PA.

 

2. The Blue Stone Plant delivery point (“Blue Stone”) on the DTI TL 400 line in
Butler County, PA.

 

3. The delivery point for a yet-to-be named processing plant to be built along
DTI TL Line 400 in Butler County, PA (“Stonehenge #3”).

 

4. The delivery point for another yet-to-be named processing plant to be built
along DTI TL Line 400 in Butler County, PA (“Stonehenge #4”).

 

5. Dominion Transmission South Point pool

 

6. Such other points as the parties may from time to time agree in writing

 

19